Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 15 has been withdrawn. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“a stack of waveguides configured to pass light from an ambient environment and to in-couple the light from the light source and to output the light to an eye of a wearer of the augmented reality display system, wherein a waveguide of the stack of waveguides outputs light with a different amount of wavefront divergence than one or more other waveguides of the stack of waveguides, wherein the different amounts of wavefront divergence correspond to different depth planes” (Claim 2)
“correlate objects in images from one or more outward facing cameras with a section of the visual field, wherein the section of the visual field deficiency of the wearer; identify a condition in the wearer’s surroundings based on the correlated objects; and alert the wearer to the condition in the wearer’s surroundings, wherein the condition is in the section of the visual field of the wearer corresponding to the visual field deficiency of the wearer” (claim 15)
The closest piece of prior art Nguyen et al. (US 2014/0240842) describes utilizing a stack of waveguides to display color images, such that a separate waveguide is utilized for each color; however, Nguyen et al. fails to teach “a stack of waveguides configured to pass light from an ambient environment and to in-couple the light from the light source and to output the light to an eye of a wearer of the augmented reality display system, wherein a waveguide of the stack of waveguides outputs light with a different amount of wavefront divergence than one or more other waveguides of the stack of waveguides, wherein the different amounts of wavefront divergence correspond to different depth planes”.
Another piece of prior art Schowengerdt et al. (US 8,248,458) describes displaying an image so that the voxels of the image are displayed with a corresponding divergence as a function of a viewing distance of image objects represented by the voxels; however, Schowengerdt et al. fails to teach “a stack of waveguides configured to pass light from an ambient environment and to in-couple the light from the light source and to output the light to an eye of a wearer of the augmented reality display system, wherein a waveguide of the stack of waveguides outputs light with a different amount of wavefront divergence than one or more other waveguides of the stack of waveguides, wherein the different amounts of wavefront divergence correspond to different depth planes”.
Another piece of prior art Sofer (US 2006/0098089) describes aiding a visually impaired or blind person to detect, identify and avoid objects in the field of vision of the surroundings; however, Sofer fails to teach “correlate objects in images from one or more outward facing cameras with a section of the visual field, wherein the section of the visual field deficiency of the wearer; identify a condition in the wearer’s surroundings based on the correlated objects; and alert the wearer to the condition in the wearer’s surroundings, wherein the condition is in the section of the visual field of the wearer corresponding to the visual field deficiency of the wearer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612